—Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered November 27, 1991, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his claim that his plea should be vacated on the ground that it was not knowing and voluntary (see, People v Lopez, 71 NY2d 662). In any event, the record reveals that the defendant’s guilty plea was knowingly, intelligently, and voluntarily entered. The defendant’s claim that he was deprived of his constitutional right to a speedy trial is not preserved for appellate review (see, People v Moss, 188 AD2d 620). Appellate review of the remaining issues raised by the defendant was effectively waived by him as part of his negotiated plea. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Rosenblatt, J. P., Copertino, Pizzuto and Joy, JJ., concur.